Citation Nr: 1514456	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1985 to August 1991.  

This case comes before Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

A right hip disability was not incurred in or aggravated by active service and is not proximity due to or the result of a service-connected disability, and arthritis of the right hip was not present within one year of the Veteran's separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability, including as secondary to the service-connected bilateral ankle disabilities, have not been met.  38 U.S.C.A. § 1101, 1110, 112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated February 2011, May 2013, and June 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Right Hip

The Veteran contends that his right hip disability is the result of daily exercise in service.  In the alternative, the Veteran contends that his right hip disability is the result of compensating due to his service-connected bilateral ankle disabilities.  

The Veteran's service treatment records are silent for treatment or diagnoses related to the right hip during active service.  More specifically, right hip pathology, to include arthritis was not "noted," identified or diagnosed during service.  In addition, the service medical records do not reflect characteristic manifestations sufficient to identify an arthritic process of the right hip during service.  The Veteran   

In a March 2011 statement, the Veteran indicated that his doctor told him that his disorder is associated with trauma and the degree of his disorder is one which would normally be seen in a person of advanced aged and not someone in his forties.  He indicated that his doctor told him that his disorder was not a recent development.  

On VA examination in March 2013, the Veteran denied being seen for his right hip during service, but reported performing physically demanding exercises in service.  He indicated that his right hip discomfort started five years prior.  The examiner noted past medical injuries as an occupational fall off a ladder in 1999 and a motorcycle accident in 2007.  The diagnosis was total right hip arthroplasty secondary to avascular necrosis right hip.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner noted the lack of documented in-service injury involved with the pelvis or hips.  The examiner also noted the lack of documentation of ongoing problems within the first five years after service.

On VA examination in August 2013, the Veteran reported that he first began having problems with his leg and back a few years prior.  He stated that he was discovered to have no blood flow to the hip because of alcohol use, but that he does not drink more than occasionally.  The Veteran's occupation is in construction.  He did not recall any injury to the hips but did relate jumping off trucks and he acknowledged that his line of work placed a lot of stress on the body.

The examiner opined that it was less likely as not that the Veteran's right hip disorder was caused by or the result of the duties he performed in service, to include his physical fitness training.  The examiner reasoned that the Veteran suffered from osteonecrosis of the femoral head, an uncommon bone disorder which often leads to joint damage requiring joint replacement.  The examiner did not identify a specific cause for the Veteran's disorder but indicated that 40 percent of patients with osteonecrosis have no identifiable cause.  The examiner stated that the Veteran's age is not atypical for osteonecrosis of the femoral head, as those affected are typically in their thirties and forties.  Finally, the examiner indicated that minor trauma such as might occur with physical training or hard physical labor has been associated with osteonecrosis of the femoral head.  The examiner indicated that the Veteran's onset of symptoms in 2010 is so far remote from his service, that if minor trauma were a contributing cause, it would be far more likely to be related to either his occupation which requires heavy physical exertion or to the severe injuries he incurred in 19999 or 2007.

Additionally, the examiner stated that it was less likely as not the Veteran's current right hip disorder was caused by, the result of, or aggravated by an altered gait and over-compensation due to his service-connected bilateral knee sprains.  The examiner reasoned that no abnormality of gait is found on examination, therefore the gait would not be expected to cause or result in a hip disorder.  Moreover, the examiner explained that there was no significant medical evidence to support the premise that a disturbance in gait will result in damage to adjacent or nearby joints unless there was a marked abnormality in gait such as with a large limb length discrepancy and this is not the case with the Veteran.  

Private treatment records show the Veteran began complaining of pelvis pain and right hip pain in April 2010.  The private treatment records indicate that the Veteran did not recall any specific injury to the right hip.  The Veteran had a right hip core decompression in September 2010 and a right hip arthroplasty in January 2013.  
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds the opinion of the August 2013 VA examiner to be of a very high probative weight.  The VA examiner recounted the history provided by the Veteran, reviewed the service medical records, examined the Veteran and diagnosed him as having osteonecrosis of the right hip.  The examiner provided a clear rationale and his reporting of history and facts is consistent with what is reflected in the claims file, including service medical records and the post-service private medical records.  Regarding direct service connection, the August 2013 VA examiner explained that the onset of right hip symptoms was so far remote from service, that the Veteran's occupation in construction and his post-service injuries were far more likely to be the cause of the right hip disability.  Regarding service connection as secondary to the service-connected right ankle disabilities,  the examiner indicated that there was no abnormality of gait on examination.  The August 2013 VA examiner explained that any damage to adjacent joints would be consistent with a marked abnormality in gait.  The Veteran has not submitted any contrary competent evidence.  In light of the above, the August 2013 VA opinion is afforded a high probative value and weight.

The Board finds the Veteran's assertions that his right hip disability is related to service or his service-connected bilateral ankle disabilities to be of a lower probative value.  The Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See Layno v. brown, 6 Vet. App. 465, 469 (1994).  However, even assuming the Veteran's competence in rendering an etiological opinion as to his right hip pain, his opinion that his right hip pain is related to service or a service-connected bilateral ankle disability holds less probative weight than the findings and opinion of a trained medical professional, such as the August 2013 VA examiner.  The lack of right hip complaints in service and the remote post-service onset of symptoms is evidence that substantially lessons the probative value of the history the Veteran provided as to the etiology of the right hip disability.

The Veteran is also competent to report that a private doctor related to him that his right hip disability is not a recent development and is due to trauma.  The Board reviewed the available private treatment records.  However, there is no indication from the medical evidence of record that any private treatment provider related any right hip pain or disability to either the Veteran's active service or to a service-connected disability.  Moreover, the VA examiners found that any trauma related to the right hip disability is more consistent with the Veteran's post-service history rather than any remote in-service fitness training.  

The Board notes, there is no indication from the record that the Veteran was diagnosed with arthritis in the right hip within one year of his August 1991 separation from active service.  Therefore, entitlement to presumptive service connection is not warranted in this case.

In summary, the Board finds that preponderance of the evidence shows that the Veteran does not have a current right hip disability that began during active service, was caused or aggravated by service-connected bilateral ankle disability, or was otherwise related to any incident of service and entitlement to service connection for a right hip disability is denied.  


ORDER

Service connection for a right hip disability, to include as secondary to service-connected bilateral ankle disability, is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


